                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


MCRAE LAW FIRM, PLLC                                      PLAINTIFF

VS.                         CIVIL ACTION NO. 3:17-cv-704(DCB)(LRA)

BARRY WADE GILMER, ET AL.                                DEFENDANTS


                               ORDER

      This cause is before the Court on a Petition for Approval to

File Consent to Removal (Doc. 40) filed on February 27, 2019, by

defendant Barry Wade Gilmer individually and on behalf of all named

defendants (hereafter “the Gilmer Defendants”).    Having carefully

considered the defendants’ Petition and the applicable law, and

being fully advised in the premises, the Court finds as follows:

      On July 21, 2016, plaintiff McRae Law Firm, PLLC, filed a

Complaint against the Gilmer Defendants in the Chancery Court of

the First Judicial District of Hinds County, Mississippi.        On

August 25, 2017, the Gilmer Defendants filed a Notice of Removal to

this Court.

      On January 3, 2018, the action was remanded to Hinds County

Chancery Court (Doc. 13).    This Court retained jurisdiction only

over the discrete issues of the amount of just costs owed to the

plaintiff and the propriety of a pre-filing injunction sanction

under Federal Rule of Civil Procedure 11 (Doc. 13).

      On July 26, 2018, the Court granted the plaintiff’s motion for

recovery of costs and fees in the amount of $5,491.40, representing
the just costs and actual expenses, including attorney fees,

plaintiff had incurred as a result of defendants’ objectively

unreasonable removal of this case from the Chancery Court of the

First Judicial District of Hinds County.

     In the present motion, styled a “Petition for Approval to File

Consent to Removal” (Doc. 40), the Gilmer Defendants seek this

Court’s approval for their consent to a “removal notice” served on

them on January 15, 2019.   The docket in this case does not reflect

any removal notice served on the Gilmer Defendants on January 15,

2019, nor do the Gilmer Defendants show that they are entitled to

the relief requested.

     Accordingly,

     IT IS HEREBY ORDERED that the Gilmer Defendants’ Petition for

Approval to File Consent to Removal (Doc. 40) filed on February 27,

2019, is DENIED.

     SO ORDERED, this the 6th day of May, 2019.



                                      /s/ David Bramlette
                                      UNITED STATES DISTRICT JUDGE




                                  2
